Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Due to applications election without traverse in the reply filed on 01/19/2022, the application has been amended as follows:
15-20. (Cancelled)
Allowable Subject Matter
Claims 1, 3-4, 6-14, 21-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a standoff connection comprising a first standoff bracket and a second standoff bracket; a first angled member attached to the first standoff bracket at a lower end of the first angled member, the first angled member also including a first handrail connector at an upper end of the first angled member; a second angled member attached to the second standoff bracket at a lower end of the second angled member, the second angled member also including a second handrail connector at an upper end of the second angled member; and a crossmember disposed between the upper end of the first angled member and the upper end of the second angled member, wherein the first standoff bracket and the second standoff bracket are configured to cooperatively clamp onto a standoff.
Regarding independent claim 21, patentability exists, at least in part, with the claimed features of a standoff connection comprising a first standoff bracket and a second standoff bracket; a first angled member attached to the first standoff bracket at a lower end of the first angled member, the first angled member also including a first handrail connector at an upper end of the first angled member; a second angled member attached to the second standoff bracket at a lower end of the second angled member, the second angled member also including a second handrail connector at an upper end of the second angled member; and a crossmember disposed between the upper end of the first angled member and the upper end of the second angled member, wherein at least one of the standoff connection, the first handrail connector, and the second handrail connector is configured to articulate with respect to at least one of the first angled member, the second angled member, and the crossmember.
Claims 3-4, 6-14 depend from claim 1, claims 22-27 depend from claim 21 and are included in the allowable subject matter.
Pass et al. (US 2011/0279347), Coffin (US 2012/0080655), Monser (US3641580), Bernhard et al. (WO 2010/149140), and Clifford et al. (US 2020/0194884) are all cited as teaching some elements of the claimed invention including a brace for a mounting frame, a plurality of standoff brackets, a plurality of angled members, as well as, a crossmember therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845